Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 8/19/2022 in which claims 1, 4, 11, 21 and 26 have been amended. Claims 3, 6-8, 12, 14, 15, 17-20, 23, 24 and 27 are cancelled. Claims 31-35 have been added. Currently claims 1, 2, 4, 5, 9-11, 13, 16, 21, 22, 25, 26 and 28-35 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 9-11, 13, 16, 21-22, 25, 26, 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that both the respiratory tubes and the nasal interface tube has a D-shaped cross section and then defines the D-shaped cross section as a curved portion that extends downward from the flat portion. There is no support for the respiratory tubes having this defined D-shape in the original disclosure.
Claim 1 recites that “the straight portion of the nasal prongs extend from the flat portion”. There is no support for this in the original disclosure. As shown in figure 13, the straight portion of the nasal prongs extend from a curved portion above the flat portion.
Claims 2, 4, 5, 9-11, 13, 16, 21-22, 25, 26, 28-35 are rejected due to their dependency on claim 1.
Claim 26 recites “the nasal segment flat base portion”. There is a lack of antecedent basis for the claimed limitation. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 13, 16, 19, 21, 22, 25, 26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that both the respiratory tubes and the nasal interface tube has a D-shaped cross section and then defines the D-shaped cross section as a curved portion that extends downward from the flat portion. In light of the disclosure, it is unclear if both the respiratory tubes and nasal interface have the same D-shaped cross section or not. For purposes of examination it has been interpreted as different D-shapes however the examiner notes the claim language should be amended to make this clear.
	Claims 2, 4, 5, 9-11, 13, 16, 21-22, 25, 26, 28-35 are rejected due to their dependency on claim 1. 
Claims 33-35 recite “the CPAP cannula device is configured to be secured to the patient’s head without the use of a securing means”. It is unclear how you can secure a device without using any securing means. [0073] of applicant’s disclosure states “This allows the CPAP cannula device to be easily secured via soft friction on the patient and not be displaced or moved easily.” Thus it appears the the device is secured at least by the soft friction “securing means”. For purposes of examination, the examiner has interpreted “without securing means” to mean without the use of hat/strap as discussed in [0012] or pin, tape, special connector [0013].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 16, 21, 25, 26, 29 and 31-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Chodkowski (WO 2016/108116 A1) in view of Winthrop (U.S. Pat. 5,682,881) in further view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704).
Regarding claim 1, Eaton discloses a continuous positive airway pressure cannula device comprising (Par. [0006]): 
a first respiratory tube for inspiration and a second respiratory tube for expiration (Par. [0035] discloses an inspiratory conduit (18) and expiratory conduit (20); Par. [0036]); Fig. 2 inspiratory conduit (18) expiratory conduit (20)); 
a nasal interface tube provided between the first and second respiratory tubes (Par. [0034] discloses an interface appliance for providing the delivery of pressurized gas; Fig. 2-3 interface appliance (22)); and 
two nasal prongs (35) extending radially from the nasal interface tube (Fig. 2 nasal prongs (35); a nasal interface tube (22)); 
wherein the respiratory tubes, the nasal interface tube, and the nasal prongs are integrated with each other so as to comprise a one-piece design (Fig. 1-2 show conduits (18), (20) and nasal interface tube (22) in a one piece design), the one piece design being formed in a U shape configured to curve around a patient’s face in a backward and upward direction (Fig. 1-2 show conduits (18) and (22) extending from nasal interface tube (22) following the cheeks of patient (12), then extending backward toward patient (12) ear’s then extending upward to the upper backside of patient (12) head), with distal ends of the two respiratory tubes converging toward each other (Fig. 1-2 conduits (18) and (20) converging distally at conduit link (28)) and the respiratory tubes each having an inflection point where the direction of extension changes (Fig. 1-2 inflection point at retention assembly (16), conduit (18) turns toward the upper backside of patient (12) head at retention assembly (16)).
Eaton does not explicitly disclose wherein each of the respiratory tubes and the nasal interface tube have a D-shaped cross section and wherein each of the respiratory tubes have an equal or larger diameter than a diameter of a center portion of the nasal interface tube; wherein the nasal interface tube includes a flat portion configured to rest against a patient’s upper lip and cheek region and a curved portion, the flat portion and the curved portion forming the D-shaped cross section of the nasal interface tube, the curved portion extending downward from the flat portion, below a bottom end of the flat portion and extending outward in a direction perpendicular to a plane in which the flat portion is disposed, and wherein the nasal prongs include a straight portion and a curved portion, the straight portion of the nasal prongs extending from the flat portion which is configured to rest against the patient’s upper lip and cheek area and in a same direction in which the flat portion of the nasal interface tube extends. 
However, Chodkowski teaches the nasal interface tube (10) having a D-shaped cross section (see figures 4, 5); the nasal interface tube includes a flat portion configured to rest against a patient’s upper lip and cheek region (see figures 1-2) and a curved portion (see below), the flat portion and the curved portion forming the D-shaped cross-section (see annotated figure below) of the nasal interface tube, the curved portion extending downward from the flat portion below a bottom end of the flat portion (see annotated figure below) and extending outward in a direction perpendicular to a plane in which the flat portion is disposed (see figure below). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  

    PNG
    media_image1.png
    1028
    677
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal interface tube of Eaton wherein the nasal interface tube includes a flat portion configured to rest against a patient’s upper lip and cheek region and a curved portion, the flat portion and the curved portion forming the D-shaped cross section of the nasal interface tube, the curved portion extending downward from the flat portion, below a bottom end of the flat portion and extending outward in a direction perpendicular to a plane in which the flat portion is disposedas taught by Chodkowski. The skilled artisan would have been motivated to make the modification in order to provide a tube that more closely matches the geometry for the user’s face which would improve comfort.
The modified device of Eaton fails to disclose each respiratory tube having a D-shaped cross section and each of the respiratory tubes having an equal or larger diameter than a diameter of a center portion of the nasal interface.
However, Winthrop teaches each of the respiratory tubes having an equal or larger diameter than a diameter of a center portion of the nasal interface (Col. 4 lines 36-39; Fig. 1-2 shows respiratory tubes (20) fitting over end (21) and nasal interface tube (14) thus, the respiratory tubes have an equal or larger diameter than the nasal interface tubes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory tubes of Eaton to have an equal or larger diameter than the nasal interface tube taught by Winthrop. The skilled artisan would have been motivated to make the modification in order to provide a friction fit between the respiratory tubes and nasal interface tube to ensure a proper seal and for the ability to remove and change the nasal interface tube. 
The modified device of Eaton fails to disclose each respiratory tube having a D-shaped cross section. 
However, Veliss teaches each respiratory tube having a D-Shaped cross section (Par. [0142]; Fig. 4-1 shows tube (42) in a D shape)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory tubes of Eaton to have a D-shaped cross section taught by Veliss. The skilled artisan would have been motivated to make the modification in order to provide a high level of comfort because patients must sleep wearing the device of hours, possibly every night for the rest of their lives, the D-shape allow as for the respiratory tubes and nasal interface to sit flat against the user’s face thus increasing comfort. In addition, therapy compliance can be improved if the patient’s bed partner is not adversely affected by the patient’s therapy and wearing the mask generally (Veliss Par. [0005]).
The modified device of Eaton does not explicitly disclose each of the two nasal prongs include a straight portion and a curved portion; the straight portion of each of the two nasal prongs extending from the flat portion and cheek area and in a same direction in which the straight portion of the nasal interface tube extends.
However, the embodiment of Fig. 22 of Kooij teach the nasal prongs including a straight portion and a curved portion; the straight portion of each of the two nasal prongs extending from a flat portion (1060, similar to applicant’s figure 13, the straight portion extends indirectly from 1060) and in a same direction (the direction being up) in which the straight portion of the nasal interface tube extends (Fig. 22 reproduced below shows a straight and curved portion, and the straight portion in a same direction as flat portion (1060) similar to flat portion of Chodkowski). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Eaton to incorporate the nasal prongs to have a straight and curved portion as taught by the embodiment of figure 22 of Kooij. The skilled artisan would have been motivated to make the modification as this is a known shape that a nasal prong can be in and thus outside of unexpected results one skilled in the art would be capable of choosing the shape of the nasal prong as a design choice in order to provide the same function. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Further the examiner notes one of ordinary skill would have been motivated to choose this design for patient comfort as discussed in [0200]. Further, it is obvious that the substitution of one known element (nasal prongs) for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)


    PNG
    media_image2.png
    240
    480
    media_image2.png
    Greyscale











Regarding claim 2, the modified device of Eaton discloses from respective portions connecting to the nasal interface tube, each of the first and second respiratory tubes is formed to extend in a direction perpendicular to a direction in which the nasal interface tube extends, and perpendicular to a direction in which the nasal prongs extend from the nasal interface tube, before extending to a position corresponding to the patient’s cheeks to a position corresponding to a back upper part of the patient’s head, when the CPAP cannula device is worn by the patient (Eaton, Par. [0007]; Par. [0039]; Fig. 1 shows nasal interface tube (22) and conduit (18) perpendicular to each other after retention assembly (16); Fig. 1-2 shows nasal interface tube (22) with nasal prongs (35) extending upward, while conduits (18), (20) extend along the cheeks of patient (12) thus shown to be perpendicular; Fig. 1-2 show conduits (18) and (20) extending from nasal interface tube (22) following the cheeks of patient (12), then extending backward toward patient (12) ear’s then extending upward to the upper backside of patient (12) head). 

Regarding claim 4, the modified device of Eaton further discloses wherein flat portions of each of the respiratory tubes (portions of 42 on left and right side of user face that are against the user’s face as shown in fig 4-1), having the D-shaped cross section, are configured to rest against the patient’s face (see figure 4-1).

Regarding claim 5, Eaton as modified by the embodiment Fig. 22 of Kooij further discloses each of the two nasal prongs comprises a nasal upper side length and a nasal underside length and wherein the nasal upper side length is longer than the nasal underside length (Fig. 22 shows nasal prong being curved thus the upper side is and would be longer than an under side; nasal interface tube having a flat portion (1004) and curved portion (1008)). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) 

Regarding claim 9, the modified device of Eaton further discloses a clip (Eaton, Fig. 1 conduit link (28)); flat portions of the respective two respiratory tubes (the tubes being modified by cross section of Veliss fig 4-1), having the D-shaped cross-section, are configured to rest against each other and are secured to each other by the clip (Eaton, Fig. 1 shows conduits (18) and (20) resting against each other above link (28)). The examiner notes as modified by Veliss, the flat portions would rest against each other in clip 28 of Eaton. 

Regarding claim 16, the modified device of Eaton discloses flat portions of the first and second respiratory tubes and the flat portion of the nasal interface tube form an aligned continuous flat surface configured to rest against the patient's face (Eaton, Fig. 1-2 shows conduits (18) and (20) and nasal interface tube (22) aligned in a continuous manner on a patient’s face). As modified by cross section of Veliss (see figure 4-1) and Chodkowski (these flat surfaces would be aligned along the patient’s face).

Regarding claim 21, the modified device of Eaton further discloses a curved portion of the nasal interface tube extends bulbously and downwardly from the flat portion of the nasal interface tube (annotated figure of Chodkowski above for claim 1 shows the bulbous and downward extension from the flat portion of Chodkowski).

Regarding claim 25, the modified device of Eaton does not explicitly disclose the nasal interface tube to have a diameter in the range of 7.5-12mm.
However, Kooij teaches the nasal interface tube to have a diameter in the range of 7.5-12 mm (Kooij, Par. [0137] disclose the nasal interface tube to be about 10mm which falls within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal interface tube of Eaton to have a diameter in the range of 7.5-12mm taught by Kooij. The skilled artisan would have been motivated to make the modification in order to ensure the nasal interface tube will fit on the upper lip of a patient. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 26, the modified device of Eaton further discloses respective portions of each of the two nasal prongs, which are connected to the nasal interface tube extend in a direction parallel to the nasal segment flat base portion of the nasal interface tube. (Fig. 22 reproduced above shows a straight and curved portion, and the straight portion extending radially and parallel to a flat portion (1060) similar to flat portion of Chodkowski)

Regarding claim 29, the modified device of Eaton as modified by Veliss further discloses the D-shaped cross section of the respiratory tubes with a straight section joined by a curved section (Veliss: Par. [0142]; Fig. 4-1 shows tube (42) in a D shape having a straight portion) (Veliss Par. [0005]).

Regarding claims 31-32, the modified device of Eaton discloses the invention substantially as claimed but does not explicitly disclose the device configured to be secured to the patient’s head via frictional contact with the patient’s head at three stability points including the patient’s upper lip, outer distal ends of the patient’s cheeks and the rear of the patient’s head.
	However, Chodkowski teaches it is known to secure a respiratory device to the patient’s head via frictional contact with the patient’s head at three stability points including the patient’s upper lip, outer distal ends of the patient’s cheeks and the rear of the patient’s head. ([32] see figure 1 of Chodkowski).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton such that the device is configured to be secured to the patient’s head via frictional contact with the patient’s head at three stability points including the patient’s upper lip, outer distal ends of the patient’s cheeks and the rear of the patient’s head as taught by Chodkowski as an alternate means of securing the device to the patient [32]. This provides the benefit of needing less equipment to secure the device to the patient.

Regarding claims 33-35, the modified device of Eaton discloses the invention substantially as claimed but does not explicitly disclose the device configured to be secured without the use of securing means. For purposes of examination, the examiner has interpreted this limitation to mean without the use of hat/strap as discussed in [0012] or pin, tape, special connector [0013].
However, Chodkowski teaches it is known to secure a respiratory device to the patient’s head without the use of a hat/strap combination, pin, tape or special connector ([32] see figure 1 of Chodkowski).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton such that the device is configured to be secured without the use of securing means as taught by Chodkowski as an alternate means of securing the device to the patient [32]. This provides the benefit of needing less equipment to secure the device to the patient.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Chodkowski (WO 2016/108116 A1)  in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of Fig. 29 of Kooij.
Regarding claim 10, the modified device of Eaton does not explicitly disclose the nasal interface is indented in between the nasal prongs.
However, Kooij Fig. 29 discloses the nasal interface having an indent between the nasal prongs (Kooij, Fig. 29 notch (10c)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton to incorporate an indent between the nasal prongs as taught by the embodiment of figure 29 of Kooij. The skilled artisan would have been motivated to make the modification in order for the patient to have their nose rest comfortably on the nasal interface tube as notch 10c accommodates the nasolabial ridges [0136].

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Chodkowski (WO 2016/108116 A1) in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of Wood (U.S. Pat. 6,776,162)
Regarding claim 11, the modified device of Eaton does not disclose a first transitioning segment and a second transitioning segment, wherein the first transitioning segment connects the nasal interface tube on one end to the first respiratory tube, and the second transitioning segment connects the nasal interface tube on the other end to the second respiratory tube, and wherein each of the first and second transitioning segments have a larger diameter at one respective end thereof as compared to another respective end thereof.
However, Wood teaches a first transitioning segment and a second transitioning segment, wherein the first transitioning segment connects the nasal interface tube on one end to the first respiratory tube, and the second transitioning segment connects the nasal interface tube on the other end to the second respiratory tube, and wherein each of the first and second transitioning segments have a larger diameter at one respective end thereof as compared to another respective end thereof (Col. 6 lines 48-67; Col. 7 lines 1-14; Fig. 2a transitioning segments (20)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory tubes of Eaton to have transitioning segments taught by Wood. The skilled artisan would have been motivated to make the modification in order to prevent constriction or narrowing of the air way passage (Wood, Col. 6 lines 48-67). 

Regarding claim 13, the modified device of Eaton further discloses the nasal interface tube has either a same or different cross- sectional shape than each of the first and second respiratory tubes (Eaton, Fig. 2 conduits (18) and (20) have either a same or different cross section shape of the nasal interface tube (22)). The examiner notes at least one of these conditions are inherently met as they either have the same shape, or they do not.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Chodkowski (WO 2016/108116 A1) in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of Selvarajan (U.S. PG Pub. 2010/0132716).
Regarding claim 22, the modified device of Eaton does not disclose the nasal prongs having a diameter in the range of 3.5 to 5.5mm. 
However, Selvarajan teaches the nasal prongs having a diameter in the range of 3.5 to 5.5mm (Par. [0032] discloses an inner diameter of the nasal nozzle to be 4mm)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton to incorporate a nasal prong diameter to be between 3.5mm to 5.5mm as taught by Selvarajan. The skilled artisan would have been motivated to make the modification in order to be suitably shaped and sized to accommodate features of a child or pre adult (Selvarajan Par. [0032]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Chodkowski (WO 2016/108116 A1) in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of fig 7. of Kooij (U.S. Pub. 2011/0067704).
Regarding claim 28, the modified device of Eaton as modified by Veliss discloses the D-shaped cross section of the respiratory tubes (Veliss: Par. [0142]; Fig. 4-1 shows tube (42) in a D shape).
The modified device of Eaton does not explicitly disclose the D-shape tube has two parallel straight sections joined by a curved section.
However figure 7 of Kooji teaches a D-shaped cross-section that includes two parallel straight sections (top and bottom straight sections) joined by a curved section (left side of figure 7) (see figure 7). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Eaton to have the respiratory tubes having two parallel straight sections joined by a curve as taught by Kooij since this is a known shape for minimizing projection from the patient’s face [0163]. Further, it is obvious that the substitution of one known element (cross-section) for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 30, the modified device of Eaton as modified by Veliss further discloses the D-shaped cross section of the respiratory tubes (Veliss: Par. [0142]; Fig. 4-1 shows tube (42) in a D shape). Veliss does not explicitly disclose this cross-section being a half-circle shape on top of a rectangular shape. 
	However, figure 7 of Kooji teaches a D-shaped cross-section including a rectangular shape on top of a half-circle shape. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  
The skilled artisan would have been motivated to alter the cross-section to include a rectangular shape on top of a half-circle shape as taught by Kooij since this is a known shape for minimizing projection from the patient’s face [0163]. Further, it is obvious that the substitution of one known element (cross-section) for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Response to Arguments
Applicant’s argument, filed 8/19/2022, with respect to the claims have been considered, but they are not persuasive.
	
	The examiner notes that figure 10 of Kooji is no longer relied upon and thus arguments drawn to figure 10 of Kooji are moot. 
In response to applicant's arguments against the references individually (page 16, paragraph 1 of applicant’s arguments), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually (page 19, paragraph 1 of applicant’s arguments), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the examiner’s position that the prior art of Veliss and the prior art of Chodkowski are intended to rest against the user’s face and thus the combination of references teach the aligned continuous flat surface configured to rest against the patient’s face as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785